                               UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OFIOWA

UNITED STATES OF AⅣ IERICA,
                                                          Casc No.1:19‐   CR‑016
                   V.
                                                          PLEA AGREEMENT
KENTRISS THOMAS RHODES,
                        Defendant.



       The United States of America (also referred to as "the Government") and the Defendant,

KENTRISS THOMAS RHODES, and Defendant's attomey, enter into this Plea Agreement.

A.     CHARGES

        l.     Subject Offenses. Defendant       will   plead guilty to Count   I   of the Indictment, that

is, Conspiracy to Distribute a Controlled Substance, in violation of Title 21, United States Code,

Section 846.

       2.      Charges Being Dismissed.         tf the Court accepts this plea agreement, and the
defendant complies with allterms and conditions of this agreement, the government             will   move to

dismiss Counts 2 and 3 at the time of sentencing.

       3.      No Further Prosecution. The Government             agrees that Defendant       will not be
charged in the Southern District     of lowa with any other federal criminal offense arising from or

directly relating to this investigation. This paragraph and this Plea Agreement do not apply to (1)

any criminal act occurring after the date of this agreement, or any crime of violence
 B.        MAXIMUM PENALTIES

           4.    Maximum Punishment. Defendant understands that the crime reflected in Count

 I   carries a maximum sentence of not more than twenty years in prison; a maximum fine of

 $ 1,000,000; and a   term of supervised release of at least three years up to   life.   A mandatory special

 assessment of $100 per count of conviction also must be imposed by the sentencing court.

           5.    Supervised Release--Explained. Defendant understands that, during any period             of

 supervised release    or probation, Defendant will be under supervision and will be required to

 comply with certain conditions. If Defendant were to violate a condition of supervised release,

 Defendant could be sentenced up to two years in prison, without any credit for time previously

 served.

           6.   Detention. Pursuant to the Mandatory Detention for Offenders Convicted of

Serious Crimes Act (18 U.S.C. $ 3143), Defendant agrees to remain in custody following the

completion of the entry of Defendant's guilty plea to await the imposition of sentence

C.         NATURE OF THE OFFENSE.. FACTUAL BASIS

           7.   Elements Understood. Defendant understands that to prove the offense alleged

under Count     l,   Conspiracy to Distribute a Controlled Substance, the Govemment would be

required to prove beyond a reasonable doubt the following elements:

                (a)       That on or about the dates alleged two or more persons reached                 an
                          agreement or came to an understanding to distribute a controlled substance;

                (b)       The defendant voluntarily intentionally joined            in the agreement      or
                          understanding, either at the time it was first reached or at some later time
                          while it was still in effect;

                (c)       At the time the defendant joined in the agreement or understanding, he or
                          she knew the purpose ofthe agreement or understanding; and,
                 (d)     The type and amount of controlled substance involvcd.

       8.       Factual Basis. As a factual basis fbr Defendant's plea ofguilty,Defendant adnlits

the foHowing:


                 (a)      During the dates alleged in Count l ofthe lndictment,the dcfcndant came
                            to an agrccmcnt or undcrstanding with others, including indicted co‐
                            defendants,to obtain and distribute a controlled substance,includin蒼
                               oxycodone;

                 (b)          As part of the conspiracy the defendant recruited individuals into the
                               conspiracy to assist in thc obtaining of oxycodone through the use of
                               fraudulcnt prescriptions;


                 (c)      As part of thc conspiracy,the defendant wOuld transport thc recruited
                               individuals to a phalHiacy of the defcndant's choicc, wOuld provide thじ
                               rccruitcd individual a forgcd prescription to present in the pha111lacy for 30
                               milligrarn oxycodonc;


                 (d)          If OXyCOdone pilis were obtained through the usc of a fraudulent
                               prescription,the defendant would pay thc rccruited individual$100;


                 (e)     ThC OXyCodonc pills obtaincd in this manner wcrc provided to others in the
                           conspiracy for rcdistribution;                                          ・


                 (o    Among otherlocations in the Southem District oflowa,the defendant used
                               a person he recruited to attemp
                               in Council BIuffs,Iowa on orι


                 (g)
                       ̲̲.・
                               (5ず   GHO () ,13H3・   rr聞   HHH13,マ   Trnr、   フ   ,,フ   1,て



                                                                                             'dk31薇




       9.       Truthfuiness of Factual Basis. Defendant understands that,during the change of

plea hcaring,the judgc and the prosecutor may ask Defendant qucstions undcr Oath about the

offcnse to which lDefendantis plcading guilty,in thc presence ofDcfcndant's attomey. Dcfcndant

understands that Defendant must answer these questions truthfully,and that Defendant can be
prosecuted for perjury   if Defendant gives any false   answers.

        10.      Waiver of Rule 410 Rights. The Defendant expressly waives Defendant's rights

under Rule 410 of the Federal Rules of Evidence and agrees that        all factual statements made in

this plea agreement, including under the Factual Basis, are admissible against the Defendant.

Should Defendant fail to plead guilty pursuant to this plea agreement or move to withdraw his/her

plea or to set aside Defendant's conviction, then these admissions may be used against Defendant

in the Government's case-in-chief and otherwise, including during the continuing prosecution of

this case.

        I    L   Venue. Defendant     agrees that venue for this case is proper for the United States

District Court for the Southern District of Iowa.

D.      SENTENCING

        12.      Sentencing Guidelines. Defendant understands that Defendant's sentence        will   be

determined by the Court after considering the advisory United States Sentencing Guidelines,

together with other factors set forth by   law. The Sentencing     Guidelines establish a sentencing

range based upon factors determined to be present in the case, which include, but are not limited

to the following:

                 (a)     The nature of the offenses to which Defendant is pleading guilty;

                 (b)     The amount of drugs involved;

                 (c)     Whether sophisticated means were used to commit all or part of the offense;

                 (d)     Defendant's role in the offense, with the parties agreeing that the defendant
                         is not entitled to a role reduction pursuant to United States Sentencing
                         Guideline, Section 381.2;

                 (e)     The nature and extent of Defendant's criminal history (prior convictions);
                          and,
                                                                                   ミ     ″
                 (g)      Acceptance or lack of acceptance of responsibility,      with the
                                                                                          defendant
                          acknowledging that if this plea agreement is n-ot executed and returned to
                          the United States Attorney'i Offiie by June t\ZOO,the govemment will
                          not make a motion for a reduction of a third level as allowed by United
                          States Sentencing Guideline, Section 3El.l(b).

Defendant understands that, under some circumstances, the Court may "depart" or "vary" from the

Sentencing Guidelines and impose a sentence more severe or less severe than provided by the

guidelines, up to the maximum in the statute           of conviction. Defendant has discussed       the

Sentencing Guidelines with Defendant's attomey.

        13.     Acceptance       of Responsibility. The Government agrees to           recommend that

Defendant receive credit for acceptance of responsibility under USSC         S3El.l.   the Govemment

reserves the right     to oppose a reduction under $3El.l      if after the plea proceeding Defendarrt
obstructs justice, fails to cooperate   fully and truthfully with the United States Probation Office,

attempts to withdraw Defendant's plea, or otherwise engages in conduct not consistent with

acceptance of   responsibility. [f the base offense level is   16 or above, as determined by the Court,

the Govemment agrees that Defendant should receive a 3-level reduction unless the defendant fails

to sign this agreement in a timely manner, as described above, in paragraph l2(g) above.

        14.     Presentence      Report. Defendant   understands that the Court may defer a decision as

to whether to accept this Plea Agreement until after a Presentence Report has been prepared by the

United States Probation Office, and after Defendant's attomey and the Government have had an

opportunity to review and challenge the Presentence Report. The parties are free to provide all

relevant information to the Probation Office for use in preparing a Presentence Report.

       15.      Disclosure of Presentence Investigation Reports. The United States District Court
for the Southern District of Iowa has issued the following Administrative Order:

         The presentence investigation report is a sealed and confidential document. Unless
         specifically authorized by the district court, a defendant may not disseminate, disclose, or
         distribute a presentence investigation report, or any part or page of a presentence
         investigation report, in either draft or final form. A defendant who violates this order, may
         be subject to prosecution for contempt of court under l8 U.S.C. $ 401(3). This order does
         not apply to a defendant's review of   a presentence   investigation report with the defendant's
         own attomey.

Defendant acknowledges that he knows about and understands this order.

         16.    Evidence    at Sentencing. The parties may make               whatever comment and

evidentiary offer they deem appropriate at the time of sentencing and entry of plea, provided that

such,offer or comment does not violate any other provision of this Plea Agreement. Nothing in

this Plea Agreement restricts the right of Defendant or any victim to make an allocution statement,

to the extent permitted under the Federal Rules of Criminal Procedure, nor does this                Plea

Agreement convey any rights to appear at proceedings or make statements that do not otherwise

exist.

         17.    Sentence to be Decided by Judge -- No Promises. This Plea Agreement is entered

pursuant to Rule I I (cX I XA) of the Federal Rules of Criminal Procedure. Defendant understands

that the final sentence, including the application of the Sentencing Guidelines and any upward or

downward departures, is within the sole discretion of the sentencing judge, and that the sentencing

judge is not required to accept any factual or legal stipulations agreed to by the parties. Any

estimate of the possible sentence to be imposed, by a defense attorney or the Govemment, is only

a prediction, and not a promise, and is not     binding. Therefore, it is uncertain at this time whdt

Defendant's actual sentence   will   be.

         18.    No Right to Withdraw Plea. Defendant understands that Defendant will have no
rightto withdraw Defendant's plea if the sentence imposed, or the application of the Sentencing

Guidelines, is other than what Defendant anticipated, or if the sentencing judge declines to follow

the parties' recommendations.

E.      FINES, COSTS, AI\D RESTITUTION

        19.     Fines and    Costs.   Issues relating to fines and/or costs of incarceration are not

dealt with in this agreement, and the parties are free to espouse their respective positions at

sentencing.

        20.     Special Assessment. Defendant agrees to pay the mandatory special assessment

of $l00per count at or before the time of sentencing, as required by l8 U.S.C. $ 3013.

        21.     Financial Statement. Defendant agrees to complete truthfully and                    in full   a

financial statement provided by the U.S. Attorney's Office, and return the financial statement to

the U.S. Attorney's Office within 30 days of the filing of this Plea Agreement.

F.    LIMITED SCOPE OF AGttEMENT
        22.     Limited Scope of Agreement. This Plea Agreement does not limit, in any way, the

right or ability of the Government to investigate or prosecute Defendant for crimes occurring

outside the scope of this PIea Agreement. Additionally, this Plea Agreement does not preclude

the Government from pursuing any civil or administrative matters against Defendant, including,

but not limited to,   civiltax matters   and   civil forfeiture which arise from, or are related to, the facts

upon which this investigation is based.

        23.     Asreement Limited to Southern District of towa. This Plea Agreement is limited

to the United States Attorney's Office for the Southem District of lowa, and cannot bind any othdr

federal, state or local prosecuting, administrative, or regulatory authorities.
G.      WAIVER OF TRIAL, APPEAL AND POST.CONVICTION RIGHTS

        24.    Trial Rights Explained. Defendant understands that this guilty plea waives the

right to:

               (a)     Continue to plead not guilty and require the Government to prove the
                       elements of the crime beyond a reasonable doubt;

               (b)     A speedy and public trial by jury, which must unanimously find Defendant
                       guilty before there can be a conviction;

               (c)     The assistance of an attorney at all stages of trial and related proceedings,
                       to be paid at Govemment expense if Defendant cannot afford to hire an
                       attorney;

               (d)     Confront and cross-examine adverse witnesses;

               (e)     Present evidence and   to have witnesses testify on behalf of Defendant,
                       including having the court issue subpoenas to compel witnesses to testify
                       on Defendant's behalf;

               (0      Not testify or have any adverse inferences drawn from the failure to testify
                       (although Defendant also has the right to testify, if Defendant so chooses);
                       and,

               (g) If Defendant is convicted, the right to appeal, with the assistance of an
                       afforney, to be paid at Government expense     if Defendant   cannot afford to
                       hire an attorney.

        25.    Waiver   of Appeal and Post-Conviction Review. Defendant knowingly                and

expressly waives any and      all rights to appeal Defendant's conviction in this case, including a

waiver of all motions, defenses and objections which Defendant could assert to the charges or to

the court's entry ofjudgment against Defendant; except that both Defendant and the United States

preserve the right to appeal any sentence imposed by the district court, to the extent that an appeal

is authorized by law. AIso, Defendant knowingly and expressly waives any and all rights to

contest Defendant's conviction and sentence in any post-conviction proceedings, including any
proceedings under 28 U.S.C. 5    2255.   These waivers are    full and complete, except that they   do

not extend to the right to appeal or seek post-conviction relief based on grounds of ineffective

assistance of counsel or prosecutorial misconduct.

Ho    VOLUNTARINESS OF PLEA AND OPPORTUNITY TO CONSULT WITH
       COUNSEL
        26.    Voluntariness of Plea. Defendant represents that Defendant's decision to plead

guilty is Defendant's own, voluntary decision, and that the following is true:

               (a)     Defendant has had a full opportunity to discuss all the facts and
                       circumstances of this case with Defendant's attorney, and Defendant has a
                       clear understanding of the charges and the consequences of this plea,
                       including the maximum penalties provided by law.

               (b)     No one has made any promises or offered any rewards in return for this
                       guilty plea, other than those contained in this written agreement.

               (C)     No one has threatened Defendant or Defendant's family to induce this guilty
                       plea.


               (d)     Defendant is pleading guilty because in truth and in fact Defendant is guilty
                       and for no other reason.

       27.     Consultation with Attorney. Defendant has discussed this case and this plea with

Defendant's attorney and states that the following is true:

               (a)     Defendant states that Defendant is satisfied with the representation provided
                       by Defendant's attomey.

               (b)     Defendant has no complaint about the time or attention Defendant,s
                       attorney has devoted to this case nor the advice the attorney has given.

               (C)    Although Defendant's attorney has given Defendant advice on this guilty
                      plea, the decision to plead guilty is Defendant's own decision. Defendant,s
                      decision to enter this plea was made after full and careful thought, with the
                      advice of Defendant's attomey, and with a full understanding of
                      Defendant's rights, the facts and circumstances of the case, and the
                      consequences of the plea.
        GENERAL PROVIS10NS

        28.     Entire Agreement. This Plea Agreement, and any attachments, is the entire

agreement between the    parties. Any modifications     to this Plea Agreement must be in writing and

signed by all parties.

        29.     Public Interest. The parties state this Plea Agreement is in the public interest and

it takes into account the benefit to the public of a prompt and certain disposition of the case and

fumishes adequate protection to the public interest and is in keeping with the gravity of the offense

and promotes respect for the law.

        30.    Execution/Effective   Date. This Plea Agreement does not           become valid and

binding until executed by each of the individuals (or their designated representatives) shown

below. This   agreement is voidable at the sole discretion of the United States Attorney's Office

fOrthe southem E)istriCtOfIOWaifnotsignedbythedefcndantandretuliil:i慰                    ntiltltilう

                                                                                                      )で二
A■ omey's    OmcQ cound ttu詭 ,bwち by cbse of bushess on Junc以
                                                                             ̀


       31.     Consent   to   Proceedings by Video-Conferencine. Defendant consents           to   any

proceedings   in this case, including plea proceedings, sentencing proceedings, or any other

proceedings, being conducted by video-conferencing technology           in use within the Southern
District of lowa if approved by the Court.

J.     SIGNATURES

       32.     Defendant. I have read all of this PleaAgreement and have discussed it with my

attorney. I fully understand the Plea Agreement and accept and agree to it without reservation.

I do this voluntarily and of my own free   will.   No promises have been made to me other than the



                                                   10
promises in this Plea Agreement.         I have not been   threatened in any way to get me to enter into

this Plea Agreement.       I   am satisfied with the services of my attomey with regard to this Plea

Agreement and other matters associated with this case.             I   am entering into this Plea Agreement

and   will   enter my plea of guilty under this Agreement because I committed the crime to which I

am pleading      guilty. I know that I may ask my attorney and the judge           any questions about this

Plea Agreement, and about the rights that I am giving up, before entering into the plea of guilty.



             6″ ノリち       ′
                          9                                 ken+eiqs RAuJI? 9
         Date        'θ
                                                            KENTRISS THOMAS RHODES

         33.      Defendant's Attorney. I have read this Plea Agreement and have discussed it in

its entirety with my   client.   There is no Plea Agreement other than the agreement set forth in this

writing. My client fully       understands this Plea   Agreement. I am satisfied my client is capable of

entering into this Plea Agreement, and does so voluntarily of Defendant's own free            will, with full

knowledge of Defendant's legal rights, and without any coercion or compulsion. I have had full

access to the Government's discovery materials, and         I believe there is a factual basis for the plea.

I concur with my client entering into this Plea Agreement and in entering a plea of guilty pursuant

to the Plea Agreement.




                                                           Ⅳlike
                                                                                  Thomas Rhodes
                                                           Federal Public Defender's Office
                                                           701 Pierce Street, Suite 400
                                                           Sioux City, IA 5l    l0l
                                                           Telephone: 7 12-352-0552
                                                           Email : mike_smart@fd.org
33     Unitcd Statcs   The Government agrees to the terms of this Plea Agreement.

                                               Marc Krickbaum
                                               United States Attomey


       グブ′
       ノ                            By:
Date
 ̀″                                            Assistant U.S. Attomey
                                               8 S. 6s Street, Rm 348
                                               Council Bluffs, IA 5 I 501
                                               Telephone :   7 12-256-5009
                                               E-mail : Richard.rothrock@usdoj. gov


                                          つ４
